  Case 3:20-cv-02782-N Document 114 Filed 09/17/20                                                    Page 1 of 2 PageID 2196




                                                          September 17, 2020


Karen Mitchell, Clerk of the Court
United States District Court
Dallas Division
1100 Commerce Street
Dallas, Texas 75242

       RE:         Case No. 3:20-cv-02782-N; Anita Jorge, et al. v. Atlantic Housing Foundation, Inc.
                   and Michael Nguyen; In the United States District Court, Northern District of Texas
                   –Dallas Division

Dear Ms. Mitchell:

        This office has been given notice of the above-referenced proceeding involving a charitable
trust pursuant to Chapter 123 of the Texas Property Code. The Attorney General is a proper party
to such action and may intervene on behalf of the public’s interest in charity. I am currently
reviewing the documents provided in the proceeding to determine if Attorney General participation
is warranted.

       Please provide reasonable notice of any hearings that are or may be scheduled in this matter
and contact me if there is any particular need for an expedited decision on the part of the Attorney
General.

       Please add the undersigned to distribution and certificate of service lists.


Sincerely,

/s/ Cathleen M. Day_______
Cathleen M. Day
Assistant Attorney General
State Bar No. 24105783
Financial Litigation and Charitable Trusts Division
P.O. Box 12548
Austin, Texas 78711-2548
(512) 463-9507 - Direct Line
(512) 477-2348 - Fax
cathleen.day@oag.texas.gov
On Behalf of the Public Interest in Charity


             P os t Of fice Box 12548 , Au stin , Tex a s 7 8 7 1 1 - 2 5 4 8 • (51 2) 4 6 3 - 2 1 0 0 • www.t exas atto r neygen eral.gov
  Case 3:20-cv-02782-N Document 114 Filed 09/17/20         Page 2 of 2 PageID 2197
Karen Mitchell
Case No. 32209-cv-02782-N
September 17, 2020
Page 2 of 2

CMD/did

 cc:   Andrew Lin                           Charles Arthur Bennett
       Crystal Nhi Le                       CHARLES BENNETT LAW, PLLC
       PLATT CHEEMA RICHMOND, PLLC          12770 Coit Re., Ste. 720
       1201 N. Riverfront Blvd., Ste. 150   Dallas, TX 75150
       Dallas, TX 75207                     cbennett@bennettinjurylaw.com
       alin@pcrform.com
       cle@pcrform,com                      Richard D. Faulkner
                                            BLUME FAULKNER & SKEEN, PLLC
       Dorotha Michelle Ocker               111 W. Spring Valley Rd., Ste. 250
       OCKER LAW FIRM                       Richardson TX 75081
       P.O. Box 192                         fraulkner@bfsnlaw.com
       Addison, TX 78001
       dmo@ockerlawfirm.com                 John B. Brown
                                            Jamie Brod Ashton
       Matthew J. Schroeder                 Michael R. Buchanan
       AKERMAN, LLP                         OGLETREE DEAKINS NASH SMOAK &
       2001 Ross Ave., Ste. 3600            STEWART, P.C.
       Dallas, TX 75201                     8117 Preston Rd., Ste. 500
       Matt.schroeder@akerman.com           Dallas, TX 75225
                                            john.brown@ogletreedeakins.com
                                            jamie.ashton@ogletreedeakins.com
                                            mike.buchanan@ogletreedeakins.com
